[Cite as State v. Zoubaier, 2012-Ohio-2888.]


STATE OF OHIO                     )                  IN THE COURT OF APPEALS
                                  )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                        C.A. No.      26049

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
MOHAMED ZOUBAIER                                     COURT OF COMMON PLEAS
                                                     COUNTY OF SUMMIT, OHIO
        Appellant                                    CASE No.   CR 10 12 3549

                                 DECISION AND JOURNAL ENTRY

Dated: June 27, 2012



        BELFANCE, Judge.

        {¶1}     Mohamed Zoubaier appeals his convictions for kidnapping and having a weapon

under disability. For the reasons set forth below, we affirm.

                                                I.

        {¶2}     A.M.’s car broke down along I-77 early in the morning of July 11, 2009. Mr.

Zoubaier stopped to offer her assistance, and a sheriff deputy eventually arrived on the scene as

well. Mr. Zoubaier offered to drive A.M. to a local motel, an offer she accepted. The sheriff

deputy repeatedly asked A.M. if she was sure that she wanted to go with Mr. Zoubaier, and she

said she was. Nevertheless, the sheriff deputy followed Mr. Zoubaier’s vehicle to the next exit to

ensure A.M. was safe. However, the sheriff deputy did not follow them all the way to the motel.

        {¶3}     According to A.M., Mr. Zoubaier got her a room and then followed her in. Once

inside, he pulled a gun from a bag he was carrying and raped her. After Mr. Zoubaier left, A.M.

called the police. Detective Joe Holsopple responded and recognized Mr. Zoubaier as someone
                                                2


he had seen at a local IHOP in the past and asked officers to look for Mr. Zoubaier there. On

October 31, 2009, Sergeant Eric East saw Mr. Zoubaier at the IHOP and took him in for

questioning. A search of Mr. Zoubaier’s person revealed a gun.

       {¶4}    Mr. Zoubaier was indicted for rape, kidnapping, carrying a concealed weapon and

having a weapon under disability in relation to the events of July 11, 2009. The counts of

kidnapping and rape also had underlying firearm specifications. He was also indicted for

carrying a concealed weapon and having a weapon under disability on October 31, 2009. Mr.

Zoubaier moved to sever the charges related to the July 11, 2009 incident from the October 31,

2009 charges. The trial court denied the motion.

       {¶5}    A jury acquitted Mr. Zoubaier of rape but found him guilty of kidnapping, the

underlying firearm specification, and the two counts of carrying a concealed weapon. The trial

court found him guilty of both counts of having a weapon under disability. The trial court

merged the carrying a concealed weapon counts with the having a weapon under disability

counts for the purposes of sentencing and sentenced Mr. Zoubaier to an aggregate prison term of

17 years.

       {¶6}    Mr. Zoubaier has appealed, raising three assignments of error for review. We

have rearranged his assignments of error for ease of discussion.

                                              II.

                                 ASSIGNMENT OF ERROR III

       THE COURT ERRED IN FAILING TO SEVER THE COUNTS AND GRANT
       RELIEF FROM PREJUDICIAL JOINDER OF OFFENSES.

       {¶7}    In Mr. Zoubaier’s third assignment of error, he argues that the trial court should

have severed the July 11, 2009 charges from the October 31, 2009 charges. We disagree.
                                                 3


                                              Joinder

       {¶8}    Crim.R. 8(A) provides:

       Two or more offenses may be charged in the same indictment, information or
       complaint in a separate count for each offense if the offenses charged, whether
       felonies or misdemeanors or both, are of the same or similar character, or are
       based on the same act or transaction, or are based on two or more acts or
       transactions connected together or constituting parts of a common scheme or plan,
       or are part of a course of criminal conduct.

       {¶9}    Mr. Zoubaier initially suggests that joinder was improper because the October

offenses occurred three months after the July offenses. However, he has not developed any

argument nor cited any authority in support. See App.R. 16(A)(7); Cardone v. Cardone, 9th

Dist. No. 18349, 1998 WL 224934, *8 (May 6, 1998).

       {¶10} Mr. Zoubaier also argues that the charges from July 11, 2009, and October 31,

2009, are not crimes of similar character. Specifically, he points to the charges of kidnapping

and rape from July 11, 2009, and the concealed weapon and having a weapon under disability

charges from October 31, 2009. However, this argument ignores the fact that he was also

charged with carrying a concealed weapon and having a weapon under disability on July 11,

2009. Not only are they crimes a “similar character,” they are the same crime. See Crim.R.

8(A). Accordingly, we cannot say that the charges were improperly joined under Crim.R. 8(A).

                                            Severance

       {¶11} “If it appears that a defendant * * * is prejudiced by a joinder of offenses * * * in

an indictment, * * * the court shall order an election or separate trial of counts, grant a severance

of defendants, or provide such other relief as justice requires.” Crim.R. 14. To prevail on a

motion to sever, a defendant has the burden of demonstrating three facts:

       (1) that his rights were prejudiced, (2) that at the time of the motion to sever he
       provided the trial court with sufficient information so that it could weigh the
       considerations favoring joinder against the defendant’s right to a fair trial, and (3)
                                               4


       that given the information provided to the court, it abused its discretion in
       refusing to separate the charges for trial.

State v. Schaim, 65 Ohio St.3d 51, 59.

       {¶12} We first examine Mr. Zoubaier’s claim of prejudice. “When a defendant claims

that he was prejudiced by the joinder of multiple offenses, a court must determine (1) whether

evidence of the other crimes would be admissible even if the counts were severed, and (2) if not,

whether the evidence of each crime is simple and distinct.” Id. Mr. Zoubaier argues that, “if

[he] was tried separately[,] the events of the two separate days would not have been admissible

since the charges were distinctly different.” However, he does not explain why this would be

true. See Cardone, 1998 WL 224934, *8; see also App.R. 16(A)(7). Regardless, A.M. alleged

that Mr. Zoubaier threatened her with a gun. Thus, the State would have been able to ask A.M.

about Mr. Zoubaier’s gun and, depending upon her answers, possibly introduce the gun into

evidence. Of course, to do so, the State would have to link the gun to Mr. Zoubaier, which

would require some testimony about the events of October 31, 2009. Therefore, the fact that Mr.

Zoubaier was carrying a weapon on October 31, 2009, would have been admissible in a separate

trial for the crimes of July 11, 2009.

       {¶13} Turning to the October 31, 2009 charges, we again note that he has not developed

any specific argument in support of severance. See App.R. 16(A)(7); see also Cardone at * 8.

However, while it is unlikely that the July 11, 2009 events at the motel would be admissible as

evidence in a separate trial concerning the October 31, 2009 charges, the evidence concerning

the October 31, 2009 charges is simple and distinct from the evidence of the events at the motel.

Sergeant East testified that, when he took Mr. Zoubaier in for questioning, he discovered a gun

in Mr. Zoubaier’s waistband. There is little chance that the jury was unable to keep Sergeant
                                                 5


East’s testimony about the events of October 31, 2009, separate from the evidence related to the

events of July 11, 2009.

       {¶14} Mr. Zoubaier has not demonstrated that he suffered any prejudice from the

charges being tried together. Accordingly, his third assignment of error is overruled.

                                  ASSIGNMENT OF ERROR I

       THE COURT ERRED IN PERMITTING THE INTRODUCTION OF A PRIOR
       FELONY CONVICTION TO THE JURY.

                                 ASSIGNMENT OF ERROR II

       THE COURT ERRED IN PERMITTING THE PROSECUTION TO
       INTRODUCE A PRIOR FELONY INDICTMENT, FELONY CONVICTION
       AND REFERENCE TO APPELLANT BEING A FELON.

       {¶15} In Mr. Zoubaier’s first two assignments of error, he argues that evidence of his

conviction for aggravated assault was impermissibly introduced into evidence. He argues that,

because he waived his right to a jury trial on the counts of having a weapon under disability, the

evidence of his prior conviction was irrelevant to the charges to be decided by the jury.

       {¶16} Specifically, Mr. Zoubaier points to the testimony of Detective Holsopple, the

certified judgment entry of his conviction, and a video recording of Detective Holsopple

interviewing him in which Mr. Zoubaier apparently admits that he should not have the weapon

because of a prior felony conviction. We say apparently because the recording is not in the

record on appeal. Nor are any of the exhibits or the motion to suppress/motion in limine that Mr.

Zoubaier’s counsel apparently made to prevent the introduction of the video prior to Detective

Holsopple testifying. Because the record is not complete, we are unable to determine whether, if

any error occurred, it affected Mr. Zoubaier’s substantial rights because we are unable to review

all of the evidence. See Crim.R. 52(A). In the absence of a complete record, we must presume

regularity in the proceedings below. State v. Morris, 9th Dist. No. 25519, 2011-Ohio-6594, ¶ 5.
                                                  6


       {¶17} However, while we must presume regularity, we note that Mr. Zoubaier did not

object to the admission of the video tape at the time the State introduced it. See State v. Echard,

9th Dist. No. 24643, 2009-Ohio-6616, ¶ 4 (Generally, “a motion in limine is interlocutory in

nature and does not preserve an evidentiary issue for appellate review in the absence of objection

when the issue arises at trial.”). It also appears that the certified judgment entry was not

submitted to the jury for its consideration, and, furthermore, the trial court instructed the jurors,

“Evidence of [Mr. Zoubaier’s] criminal history was allowed for the purposes of the Court’s

findings[, and] [y]ou may not consider it for any reason.” A jury is presumed to follow the trial

court’s instructions, and Mr. Zoubaier has not pointed to anything in the record that indicates that

the jury failed to do so. See State v. Garner, 74 Ohio St.3d 49, 59 (1995).

       {¶18} Mr. Zoubaier’s first and second assignments of error are overruled.

                                               III.

       {¶19} Mr. Zoubaier’s assignments of error are overruled, and the judgment of the

Summit County Court of Common Pleas is affirmed.

                                                                                Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the
                                                7


period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                    EVE V. BELFANCE
                                                    FOR THE COURT



CARR, P. J.
CONCURS IN JUDGMENT ONLY.

DICKINSON, J.
CONCURS.


APPEARANCES:

JOSEPH A. DUBYAK, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and HEAVEN DIMARTINO, Assistant
Prosecuting Attorney, for Appellee.